Case 1:18-cv-04061-ILG-PK Document 216 Filed 02/09/21 Page 1 of 3 PageID #: 4043




                                                       U.S. Department of Justice



                                                       Tax Division
 Trial Attorney: Kari M. Larson                        Please reply to:   Civil Trial Section, Northern Region
 Attorney’s Direct Line: 202-532-3728                                     P.O. Box 55
 Fax No.: 202-514-5238                                                    Washington, D.C. 20044
 DAH:DMK:KMLarson
 DJ 5-52-20275
 CMN 2017102332
                                                              February 9, 2021
 Honorable I. Leo Glasser
 Honorable Peggy Kuo
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re:      USA v. Moshe Lax, et al.
                  1:18-cv-04061 (E.D.N.Y.)

 Dear Judges Glasser and Kuo:

         We write to ask that third-party witness Martin Ehrenfeld be found in contempt of court
 and that sanctions be imposed to bring about his compliance with the Orders of this Court. After
 failing to appear January 5, 2021 in response to the United States’ subpoena, Mr. Ehrenfeld was
 ordered by Judge Kuo to appear and give testimony on February 4, 2021. ECF No. 208. He was
 served with this Order immediately after issuance and reminded of the deposition by both the
 government and the court reporting service. ECF No. 209; Exs. 1, 2. He again did not appear,
 ignoring not only the United States’ subpoena, but also Magistrate Judge Kuo’s Order requiring
 him to appear and give testimony.

         This is not Mr. Ehrenfeld’s first instance of disobeying this Court’s orders. Mr. Ehrenfeld
 was ordered to comply with the United States’ document subpoena in 2020. See Aug. 7, 2020
 Minute Order. Despite initially assuring the Court he would comply, he did no such thing. We
 sought an order compelling his compliance. Our motion was granted, and Mr. Ehrenfeld was
 ordered to produce documents responsive to our subpoena. Aug. 7, 2020 Minute Order. Mr.
 Ehrenfeld ignored Judge Kuo’s Order and did not respond to our document subpoena. We moved
 for contempt sanctions, which motion remains pending. See ECF No. 175 and related exhibits.

         This Court’s Orders and our moving papers have been served on Mr. Ehrenfeld by email,
 text and mail. See ECF Nos. 166, 183, 205, 206, 208 and 209. Mr. Ehrenfeld previously
 communicated with us through these methods and we have no reason to believe our messages
 did not reach him. Further, Mr. Ehrenfeld is the brother-in-law of two defendants, Moshe and
 Shaindy Lax. Mr. Ehrenfeld is married to Shaindy’s sister, and we have discussed his status and
 whereabouts with both Moshe and Shaindy Lax.
Case 1:18-cv-04061-ILG-PK Document 216 Filed 02/09/21 Page 2 of 3 PageID #: 4044




          Mr. Ehrenfeld is an important witness. He sent and received thousands of emails relating
 to many of the counts in our complaint. He worked closely with Moshe Lax in Lax’s role as co-
 executor of Chaim Lax’s estate. Mr. Ehrenfeld communicated directly with estate attorneys and
 accountants, and he served as the “Chief Restructuring Officer” in the assignment for the benefit
 of creditors (“ABC”) transaction. This transaction, as we allege, allowed defendants to “sell”
 estate assets at an artificially low price to a corporation solely owned by defendant Shaindy Lax.
 In written discovery, defendant Zlaty Schwartz claims that it was Mr. Ehrenfeld who told her
 that payments were made under the self-cancelling installment note (“SCIN”) that the Chaim
 Lax Family Trust gave to Chaim Lax in exchange for his ownership interest in LX Holdings,
 LLC. The SCIN’s bona fides are at the heart of one of our counts. Apart from conflicting
 statements from Mrs. Schwartz as to who told her that payments were made, this hearsay
 evidence is the only discovery obtained from parties and third-party financial institutions
 suggesting that any payments might have been made. Because many of the deponents have
 testified in their depositions to having limited knowledge or recollection of events and
 transactions at issue in this suit, Mr. Ehrenfeld’s testimony is even more important to secure.

         Under the Federal Magistrates Act, 28 U.S.C. § 636(e), federal magistrate judges are
 authorized to exercise contempt authority in certain limited circumstances. These include
 summary criminal contempt authority, as well as criminal contempt and civil contempt authority
 in misdemeanor cases and cases where the magistrate judge presides with the consent of the
 parties. §§ 636(e)(3), (4). In all other instances where a person has committed an act constituting
 a contempt in a proceeding before the magistrate judge, the Act sets forth a certification
 procedure whereby:

        …the magistrate judge shall forthwith certify the facts to a district judge and may
        serve or cause to be served, upon any person whose behavior is brought into
        question under this paragraph, an order requiring such person to appear before a
        district judge upon a day certain to show cause why that person should not be
        adjudged in contempt by reason of the facts so certified. The district judge shall
        thereupon hear the evidence as to the act or conduct complained of and, if it is such
        as to warrant punishment, punish such person in the same manner and to the same
        extent as for a contempt committed before a district judge.

 § 636(e)(6)(B)(iii). The magistrate judge may conduct a hearing or simply certify the facts
 presented. Hunter TBA, Inc. v. Triple V Sales, 250 F.R.D. 116, 118 (E.D.N.Y. 2008). “The
 district court…, is then required to conduct a de novo hearing at which issues of fact and
 credibility determinations are to be made.” Id.

        Under Rule 45 of the Federal Rules of Civil Procedure, “[t]he issuing court may hold in
 contempt a person who, having been served, fails without adequate excuse to obey the
 subpoena.” Fed. R. Civ. P. 45(e). Rule 45 grants the court the power to hold a party in contempt
 “simply on the basis of failure to comply with a subpoena.” PaineWebber Inc. v. Acstar Ins. Co.,
 211 F.R.D. 247, 249 (S.D.N.Y. 2002) (citing Diamond v. Simon, No. 89 CV 7061, 1994 WL
 10622, at *1 (S.D.N.Y. Jan. 10, 1994)); Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357,
 1364 (2d Cir. 1991)). It is well-established that “[t]he power to punish for contempt is inherent in
                                                -2-
Case 1:18-cv-04061-ILG-PK Document 216 Filed 02/09/21 Page 3 of 3 PageID #: 4045




 all courts.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The underlying concern is
 “disobedience to the orders of the [j]udiciary,” not “merely the disruption of court proceedings.”
 Id at 44 (quoting Young v. United States, 481 U.S. 787, 798 1987)). An individual who fails to
 obey a valid order of the court may be subject to both civil and criminal penalties for his actions.
 See United States v. Petitio, 671 F.2d 68, 72 (2d Cir. 1982).

         The Court has previously indicated its willingness to recommend the imposition of a
 daily monetary sanction until Mr. Ehrenfeld complies. ECF No. 175 Ex. C. “When imposing
 coercive sanctions, a court should consider (1) the character and magnitude of the harm
 threatened by the continued contumacy, (2) the probable effectiveness of the sanction in bringing
 about compliance, and (3) the contemnor’s financial resources and the consequent seriousness of
 the sanction’s burden.” New York State Nat. Org’n for Women v. Terry, 866 F.2d 1339, 1353 (2d
 Cir. 1989). The ultimate consideration is whether the coercive sanction is reasonable in relation
 to the facts. Id. See also Sistem Muhendislik Insaat Sanayi Ve Ticaret, A.S. v. Kyrgyz Republic,
 No. 12-CV-4502 (ALC), 2021 WL 39582, at *1 (S.D.N.Y. Jan. 5, 2021) (adopting magistrate’s
 certification and report and recommendation increasing daily contempt sanctions from $5,000 to
 $15,000 due to defendant’s refusal to comply with discovery obligations and court orders).

         Mr. Ehrenfeld has defied this Court’s January 15, 2021 and August 7, 2020 Orders. Mr.
 Ehrenfeld’s non-compliance is simple: he was ordered to appear and provide testimony, and to
 produce documents. He has not done so. His non-compliance has seriously impaired our ability
 to conduct discovery—and demonstrates his disdain for the authority of this Court. This conduct
 is not acceptable. Mr. Ehrenfeld is an experienced financial and real estate professional who has
 previously represented to the Court that he is a business consultant. See ECF No. 175, Ex. E, at
 21. As such, a daily sanction of $1,000 is reasonable and warranted to bring about Mr.
 Ehrenfeld’s compliance.

         Based upon the foregoing, the Government respectfully requests that Judge Kuo enter a
 Certification of Contempt under 28 U.S.C. § 636(e) for Mr. Ehrenfeld’s failure to comply with
 the Court’s August 7, 2020 and January 15, 2021 Orders and recommend imposition of a daily
 sanction of $1,000, and that Judge Glasser adopt the recommendation.

                                                       Respectfully submitted,

                                                       /s/ Kari M. Larson
                                                       Kari M. Larson
                                                       Senior Litigation Counsel

 Cc: All parties (via ECF)
 Martin Ehrenfeld via email and text message

 Enclosures: As stated




                                                 -3-
